Citation Nr: 1717411	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for shin splints. 

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for a left hip condition. 


WITNESSES AT HEARING ON APPEAL

The Veteran, I.Y.A., and I.Y.M.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2008 rating decision, in pertinent part, denied the claims of entitlement to service connection for residuals of a stroke and shin splints.  The Veteran subsequently perfected his appeal as to these issues.  

The June 2014 rating decision denied the claims of entitlement to service connection for a right hip disability and a left hip disability.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing is of record.

In January 2014, the Board remanded the stroke residuals and shin splints claims for further evidentiary development.  Also remanded by the Board was the issue of entitlement to service connection for a right shoulder impingement disorder.  In April 2016, the RO granted the claim of entitlement to service connection for right shoulder impingement.  Therefore, that issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

In August 2016, the Veteran's attorney filed a motion to withdraw representation for good cause, and notice of such was sent to the Veteran in accordance with 38 C.F.R. § 20.608 (b)(2) (2016).  In January 2017, the Board notified the Veteran of his opportunity to appoint a new representative within 30 days and that the Board would assume he wished to represent himself if he did not respond within that time frame.  The Veteran did not respond to this letter.  Based on the attorney's statements in the August 2016 motion, the Board finds that good cause has been shown.  Therefore, the motion is granted.  The Veteran is considered unrepresented on this appeal.   

Finally, the Board notes that additional VA treatment records were associated with the claims file after the case was certified to the Board, and the Veteran did not waive Agency of Original Jurisdiction (AOJ) review of that evidence.  See 38 C.F.R. § 20.1304.  Such evidence will be considered by the AOJ after readjudicating the claims pursuant to the Board's remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Residuals of a Stroke and Shin Splints

Concerning the claim of entitlement to service connection for residuals of a stroke, the Veteran asserts that his current stroke residuals and seizures are related to participating in gas chamber exercises during service where he was exposed to vapors and fume smells.  In a written statement submitted in August 2013, the Veteran, through his then-representative, indicated that the symptoms he experienced prior his stroke were similar to those he had experienced in service after the gas chamber exercise.  Concerning the shin splints claim, the Veteran maintains that he developed shin splints as a result of getting into and out of his bunk/rack during service, and due to the shoes that he wore during service.  In its prior remand, the Board remanded both claims to afford the Veteran a VA examination.

In August 2015, the Veteran was afforded a VA examination addressing both claims.  For the stroke residuals, the examiner noted cranial nerve conditions including paresthesias and/or dysesthesias, numbness, difficulty chewing, difficulty speaking, and gastrointestinal symptoms in the face, as well as moderate loss of muscle strength and decreased sensory ability.  The examiner evaluated the Veteran as having incomplete, moderate paralysis of the left facial cranial nerve.  The examiner subsequently rendered an opinion stating that the Veteran's stroke residuals were not likely related to service because there was no documentation of any neurological events during service.  Addressing the shin splints, the examiner determined that the Veteran did not have a current diagnosis of shin splints, as he did not report pain upon the examination of his lower extremities and did not have symptoms typical of shin splints.  

The Board finds that an addendum opinion is required concerning both claims.  For the stroke residuals, the examiner's opinion is inadequate as it is based solely on the absence of documented neurological symptoms during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination was inadequate because the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  For the shin splints, there is evidence datied in November 2016 which reflects that the Veteran had an abnormal gait and limping in both legs; this was not addressed by the VA examiner. 

Also, the evidence indicates that the Veteran receives ongoing treatment from a private medical provider.  On remand, updated private and VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Left and Right Hip Disabilities

A June 2014 rating decision denied the claims of entitlement to service connection for a right hip disability and a left hip disability.  Subsequently in June 2014, the Veteran filed a notice of disagreement (NOD) with that rating decision.  It is unclear, however, whether a statement of the case (SOC) was issued in response to that NOD.  The Board observes that the Veterans Appeals Control and Locator System (VACOLS) reflects that an SOC was issued in response to the NOD in December 2016.  However, while an SOC dated in December 2016 is associated with the Veteran's electronic claims file, it is for another Veteran.  As the Veteran filed a timely NOD, and as the Board retains jurisdiction over the issues, it will remand the claims for the RO to either determine that an SOC was issued, or to issue an SOC.  

On remand, the AOJ is to either (1) determine and document that an SOC was issued in response to the Veteran's NOD and associate that SOC with the claims file, or (2) issue an SOC in response to the NOD.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should either (1) determine that an SOC was issued in response to the Veteran's June 2014 NOD, document that determination, and place the correct SOC in the electronic claims file, or (2) issue an SOC addressing that appeal and advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his residuals of a stroke and shin splints.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3. Obtain VA treatment records dating from November 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

4. Send the claims file to the physician who conducted the August 2015 VA examination.  If that physician is unavailable, send the claims file to another physician.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the physician should respond to the following:

a) The physician is to rule in or rule out a diagnosis of shin splints.  In determining this diagnosis, the physician should indicate whether shin splints have been present during the pendency of the claim (since August 2008).  In making this determination, the physician should address the medical evidence reflecting an abnormal gait and lower extremity weakness.

b) The physician is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed stroke residuals, or any current shin splints had onset during service; or, are otherwise etiologically related to the Veteran's service.  In addressing the stroke residuals, the physician should address the Veteran's contention that his current stroke residuals and seizures are related to participating in gas chamber exercises during service where he was exposed to vapors and fume smells, and his report that the symptoms he experienced prior his stroke were similar to those he had experienced in service after the gas chamber exercise.

A rationale for the opinions expressed should be set forth.  If the physician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims of entitlement to service connection for residuals of stroke and for shin splints.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


